ACCEPTED
                                                                           03-13-00123-CV
                                                                                   6435285
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      8/10/2015 9:05:07 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                No. 03 – 13 – 00123 - CV

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                 In The Court Of Appeals                AUSTIN, TEXAS
          For The Third Court Of Appeals District   8/10/2015 9:05:07 PM
                      Austin, Texas                   JEFFREY D. KYLE
                                                            Clerk




         FRANCIS WILLIAMS MONTENEGRO,
                    Appellant,

                            v.

                     WELLS FARGO
                       Appellee.



   ON APPEAL FROM COUNTY COURT AT LAW #2
            TRAVIS COUNTY, TEXAS
    TRIAL COURT CAUSE NO. C-1-CV-12-006182

        APPELLANTS’ FIRST AMENDED
AGREED SECOND MOTION FOR EXTENSION OF TIME
       TO FILE MOTION FOR REHEARING

                Francis Williams Montenegro
Counsel for Francis Williams Montenegro and Lynda Williams
                   State Bar No. 21533500
                     1503A E. 13th Street
                    Austin, Texas 78702
                 Telephone: (512) 554-2812
                MontenegroLaw@gmail.com
                    Identity of Parties and Counsel

Appellant:
Francis Williams Montenegro
Lynda Williams
Appellant’s Counsel:
Francis Williams Montenegro
State Bar No. 21533500
1503A E. 13th
Austin, Texas 78702
Telephone: (512) 554-2812
Email: Montenegrolaw@gmail.com

Appellee:
Wells Fargo Bank, NA
Appellee’s Counsel:
Kirk A. Schwartz
Blake Henshaw
H. Gray Burks, IV
SHAPIRO SCHWARTZ, LLP
State Bar No. 24004908
5450 Northwest Central, Suite 307
Houston, TX 77092
Telephone: (713) 933-1541
            (713) 933-1532
Facsimile: (847) 879-4854
Email: kschwartz@logs.com
bhenshaw@logs.com
gburks@logs.com
TO THE HONORABLE SEVENTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 49.1, Appellants Francis Williams

Montenegro and Lynda Williams, by and through their undersigned attorney

of record, file this First Amended Agreed Motion for Extension of Time to

File Motion for Rehearing, and for cause would show the following:

      1)     On June 3 2015, this court affirmed the judgment of the trial

court in this cause. A Motion for Rehearing of this court’s judgment, then,

was due June 18, 2015.

      2)     Appellants requested an extension to file the Motion for

Rehearing. The motion was granted. The Motion for Rehearing was due

July 20, 2015

      3)     Appellant’s counsel has been unable to finish his Motion for

Rehearing due to a lingering side effect of his medical condition which has

recently resulted in vertigo when counsel’s head tilts just a few degrees.

      4)     Only the one previous motion for extension of time to file the

motion for rehearing has been requested or granted.

      5)     This motion is made not for delay but in the interest of justice.


                          PRAYER FOR RELIEF

      For the reasons set forth above, Appellant prays that this Court extend

the deadline for filing his brief until July 27, 2015
                                      Respectfully submitted,


                                      /s/ Francis Williams Montenegro
                                      Francis Williams Montenegro
                                      Counsel for Appellants
                                      State Bar No. 21533500
                                      1503A E. 13th St.
                                      Austin, Texas 78702
                                      Telephone: (512) 554-2812


                  CERTIFICATE OF CONFERENCE

I Francis Williams Montenegro, Attorney for Appellants, hereby certify that
I contacted by email the afternoon of July 20, 2015 by emailing Blake
Henshaw of Shapiro Schwartz at bhenshaw@logs.com . On July 21, 2015 I
received an email from Blake Henshaw that he would agree to a one week
extension (July 27, 2015).

                                      /s/ Francis Williams Montenegro
                                      Francis Williams Montenegro
                                      Counsel for Appellants
                  CERTIFICATE OF COMPLIANCE

      I, Francis Williams Montenegro, Counsel for Appellants, certify that

the word count for this motion, as counted by Microsoft Word, is 554.

                                      /s/ Francis Williams Montenegro
                                      Francis Williams Montenegro


                     CERTIFICATE OF SERVICE

I, Francis Williams Montenegro, Attorney for Appellants, certify that a true
and correct motion of this First Amended Agreed Motion to Extend Time to
File Appellant’s Second Motion for Rehearing was on this 10th of August
2015, delivered to the counsel for Appellees, SHAPIRO SCHWARTZ, LLP,
by electronic service through CaseFileExpress, and by email at:
bhenshaw@logs.com , Attention Blake Henshaw.



                                      /s/ Francis Williams Montenegro
                                      Francis Williams Montenegro
                                      Attorney for Appellants